Exhibit 3.3 AMENDED AND RESTATED BYLAWS (Adopted and Effective as of September 26, 2008) OF COLLECTORS UNIVERSE, INC. a Delaware corporation As Amended Effective September 26, 2008 AMENDED AND RESTATED BYLAWS OF COLLECTORS UNIVERSE, INC. a Delaware corporation TABLE OF CONTENTS Page No. ARTICLE I – OFFICES Section 1 Registered Office 1 Section 2 Other Offices 1 Section 3 Books 1 ARTICLE II MEETINGS OF STOCKHOLDERS Section 1 Place of Meetings 1 Section 2 Annual Meetings 1 Section 3 Special Meetings 1 Section 4 Notification of Business to be Transacted at Meeting 1 Section 5 Notice; Waiver of Notice 1 Section 6 Quorum; Adjournment 2 Section 7 Voting 2 Section 8 Stockholder Action by Written Consent without a Meeting 2 Section 9 Record Date for Stockholder Notice and Voting 2 Section 10 Stock Ledger 2 Section 11 Inspectors of Election 2 Section 12 Organization 2 Section 13 Order of Business 3 ARTICLE III – DIRECTORS Section 1 Powers 4 Section 2 Number and Election of Directors 4 Section 3 Vacancies 5 Section 4 Time and Place of Meetings 5 Section 5 Annual Meeting 6 Section 6 Regular Meetings 6 Section 7 Special Meetings 6 Section 8 Quorum; Vote Required for Action; Adjournment 6 Section 9 Action by Written Consent 6 Section 10 Telephone Meetings 6 Section 11 Committees 6 Section 12 Compensation 7 Section 13 Interested Directors 7 Section 14 Removal of Directors 7 ARTICLE IV – OFFICERS Section 1 Officers 7 Section 2 Appointment of Officers 7 Section 3 Subordinate Officers 7 Section 4 Removal and Resignation of Officers 7 Section 5 Vacancies in Offices 8 Section 6 Chairman of the Board 8 i AMENDED AND RESTATED BYLAWS OF COLLECTORS UNIVERSE, INC. a Delaware corporation TABLE OF CONTENTS (continued) Page No. ARTICLE IV – OFFICERS (continued) Section 7 Vice Chairman of the Board 8 Section 8 Chief Executive Officer 8 Section 9 President 8 Section 10 Vice President 8 Section 11 Secretary 8 Section 12 Chief Financial Officer 9 ARTICLE V – STOCK Section 1 Certificated Shares 9 Section 2 Uncertificated Shares 9 Section 3 Stock Records and Record Holders 9 Section 4 Transfers of Stock 9 Section 5 Lost, Stolen, Destroyed, and Mutilated Certificates 10 Section 6 Regulations 10 ARTICLE VI – INDEMNIFICATION Section 1 Right to Indemnification 10 Section 2 Right of Indemnitee to Bring Suit 10 Section 3 Non-Exclusivity of Rights 11 Section 4 Insurance 11 Section 5 Indemnification of Employees or Agents of the Corporation 11 Section 6 Indemnification Contracts 11 Section 7 Effect of Amendment 11 ARTICLE VII – GENERAL PROVISIONS Section 1 Dividends 11 Section 2 Disbursements 11 Section 3 Fiscal Year 11 Section 4 Corporate Seal 11 Section 5 Record Date 11 Section 6 Voting of Stock Owned by the Corporation 12 Section 7 Construction and Definitions 12 Section 8 Amendments 12 ii AMENDED AND RESTATED BYLAWS OF COLLECTORS UNIVERSE, INC. a Delaware corporation ARTICLE I OFFICES Section1.Registered Office.The address of the registered office of the Corporation in the State of Delaware is 1013 Centre Road, Wilmington, Delaware19805, County of New Castle.The name of the Corporation’s registered agent at that address is Corporation Service Company. Section2.Other Offices.The Corporation may also have offices at such other places, both within and without the State of Delaware, as the Board of Directors may from time to time determine or the business of the Corporation may require. Section3.Books.The books of the Corporation may be kept within or without the State of Delaware as the Board of Directors may from time to time determine or the business of the Corporation may require. ARTICLE II MEETINGS OF STOCKHOLDERS Section1.Place of Meetings.All meetings of stockholders for the election of directors shall be held at such place either within or without the State of Delaware as may be fixed from time to time by the Board of Directors, or at such other place either within or without the State of Delaware as shall be designated from time to time by the Board of Directors and stated in the notice of the meeting.Meetings of stockholders for any other purpose may be held at such time and place, within or without the State of Delaware, as shall be stated in the notice of the meeting or in a duly executed waiver of notice thereof. Section2.Annual Meetings.Annual meetings of stockholders shall be held at a time and date designated by the Board of Directors for the purpose of electing directors and transacting such other business as may properly be brought before the meeting. Section3.Special Meetings.A special meeting of stockholders may be called at any time by the Board of Directors, or by a majority of the Board of Directors or by a committee of the Board of Directors which has been duly designated by the Board of Directors and whose powers and authority, as provided in a resolution of the Board of Directors, include the power to call such meetings, but such special meetings may not be called by any other person or persons. Section4.Notification of Business to be Transacted at Meeting.To be properly brought before a meeting, business must be (a)specified in the notice of meeting (or any supplement thereto) given by or at the direction of the Board of Directors, (b)otherwise properly brought before the meeting by or at the direction of the Board of Directors, or (c)otherwise properly brought before the meeting by a stockholder entitled to vote at the meeting. Section5.Notice; Waiver of Notice.Whenever stockholders are required or permitted to take any action at a meeting, a written notice of the meeting shall be given which shall state the place, date and hour of the meeting, and, in the case of a special meeting, the purpose or purposes for which the meeting is called.Unless otherwise required by law, such notice shall be given not less than 10 nor more than 60 days before the date of the meeting to each stockholder of record entitled to vote at such meeting.If mailed, such notice shall be deemed to be given when deposited in the mail, postage prepaid, directed to the stockholder at his address as it appears on the records of the Corporation.A written waiver of any such notice signed by the person entitled thereto, whether before or after the time stated therein, shall be deemed equivalent to notice.Attendance of a person at a meeting shall constitute a waiver of notice of such meeting, except when the person attends the meeting for the express purpose of objecting, at the beginning of the meeting, to the transaction of any business because the meeting is not lawfully called or convened. 1 Section6.Quorum; Adjournment.Except as otherwise required by law, or provided by the Certificate of Incorporation or these Bylaws, the holders of a majority of the capital stock issued and outstanding and entitled to vote thereat, present in person or represented by proxy, shall constitute a quorum for the transaction of business at all meetings of the stockholders.A meeting at which a quorum is initially present may continue to transact business, notwithstanding the withdrawal of enough votes to leave less than a quorum, if any action taken is approved by at least a majority of the required quorum to conduct that meeting.If, however, such quorum shall not be present or represented at any meeting of the stockholders, the chairman of the meeting shall have power to adjourn the meeting from time to time, without notice other than announcement at the meeting of the time and place of the adjourned meeting, until a quorum shall be present or represented.At such adjourned meeting at which a quorum shall be present or represented, any business may be transacted which might have been transacted at the meeting as originally noticed.If the adjournment is for more than 30 days, or if after the adjournment a new record date is fixed for the adjourned meeting, a notice of the adjourned meeting shall be given to each stockholder entitled to vote at the meeting. Section7.Voting.Except as otherwise required by law, or provided by the Certificate of Incorporation or these Bylaws, any question brought before any meeting of stockholders at which a quorum is present shall be decided by the vote of the holders of a majority of the stock represented and entitled to vote thereat.Unless otherwise provided in the Certificate of Incorporation, each stockholder represented at a meeting of stockholders shall be entitled to cast one vote for each share of the capital stock entitled to vote thereat held by such stockholder.Such votes may be cast in person or by proxy, but no proxy shall be voted on or after three years from its date, unless such proxy provides for a longer period.Elections of directors need not be by ballot unless the Chairman of the meeting so directs or unless a stockholder demands election by ballot at the meeting and before the voting begins. Section8.Stockholder Action by Written Consent Without a Meeting.The stockholders may not take action by written consent. Section9.Record Date for Stockholder Notice and Voting.For purposes of determining the holders entitled to notice of any meeting or to vote, the Board of Directors may fix, in advance, a record date, which shall not be more than 60 days nor less than 10 days prior to the date of any such meeting, and in such case only stockholders of record on the date so fixed are entitled to notice and to vote, notwithstanding any transfer of any shares on the books of the Corporation after the record date fixed as aforesaid, except as otherwise provided in the Delaware General Corporation Law.If the Board of Directors does not so fix a record date, the record date for determining stockholders entitled to notice of or to vote at a meeting of stockholders shall be at the close of business on the business day next preceding the day on which notice is given or, if notice is waived, at the close of business on the business day next preceding the day on which the meeting is held. Section10.Stock Ledger.The stock ledger of the Corporation shall be the only evidence as to who are the stockholders entitled to examine the stock ledger, the list required by Section9 of this ArticleII or the books of the Corporation, or to vote in person or by proxy at any meeting of stockholders. Section11.Inspectors of Election.In advance of any meeting of stockholders, the Board of Directors may appoint one or more persons (who shall not be candidates for office) as inspectors of election to act at the meeting or any adjournment thereof.If an inspector or inspectors are not so appointed, or if an appointed inspector fails to appear or fails or refuses to act at a meeting, the Chairman of any meeting of stockholders may, and on the request of any stockholder or his proxy shall, appoint an inspector or inspectors of election at the meeting.The duties of such inspector(s) shall include:determining the number of shares outstanding and the voting power of each; the shares represented at the meeting; the existence of a quorum; the authenticity, validity and effect of proxies; receiving votes, ballots or consents; hearing and determining all challenges and questions in any way arising in connection with the right to vote; counting and tabulating all votes or consents; determining the result; and such acts as may be proper to conduct the election or vote with fairness to all stockholders.In the event of any dispute between or among the inspectors, the determination of the majority of the inspectors shall be binding. Section12.Organization.At each meeting of stockholders the Chairman of the Board of Directors, if one shall have been elected or, in his absence or if one shall not have been elected, the President, shall act as Chairman of the meeting.The Secretary (or in his absence or inability to act, the person whom the Chairman of the meeting shall appoint Secretary of the meeting) shall act as Secretary of the meeting and keep the minutes thereof. 2 Section13.Order of Business. (A)Annual Meetings of Stockholders. (1)Nominations of persons for election to the Board of Directors of the Corporation and the proposal of business to be considered by the stockholders may be made at an annual meeting of stockholders (a)pursuant to the Corporation’s notice of meeting, (b)by or at the direction of the Board of Directors or (c)by any stockholder of the Corporation who was a stockholder of record at the time of giving of notice provided for in this Bylaw, who is entitled to vote at the meeting and who complies with the notice procedures set forth in this Bylaw. (2)For nominations or other business to be properly brought before an annual meeting by a stockholder pursuant to clause (c) of paragraph (A)(1) of this Bylaw, the stockholder must have given timely notice thereof in writing to the Secretary of the Corporation and such other business must otherwise be a proper matter for stockholder action.To be timely, a stockholder’s notice shall be delivered to the Secretary at the principal executive offices of the Corporation not less than the close of business on the 120th calendar day in advance of the first anniversary of the date the Corporation’s proxy statement was released to stockholders in connection with the preceding year’s annual meeting; provided, however, that if no annual meeting was held in the previous year or the date of the annual meeting has been changed by more than 30 calendar days from the date contemplated at the time of the previous year’s proxy statement, a proposal shall be received by the Corporation no later than the close of business on the tenth day following the day on which notice of the date of the meeting was mailed or public announcement of the date of the meeting was made, whichever comes first.In no event shall the public announcement of an adjournment of an annual meeting commence a new time period for the giving of a stockholder’s notice as described above.Such stockholder’s notice shall set forth (a) as to each person whom the stockholder proposes to nominate for election or reelection as a director all information relating to such person that is required to be disclosed in solicitations of proxies for election of directors in an election contest, or is otherwise required, in each case pursuant to applicable federal securities laws, including, without limitation, Regulation 14A under the Securities Exchange Act of 1934, as amended (the “Exchange Act”), and Rule 14a-11 thereunder (including such person’s written consent to being named in the proxy statement as a nominee and to serving as a director if elected); (b)as to any other business that the stockholder proposes to bring before the meeting, a brief description of the business desired to be brought before the meeting, the reasons for conducting such business at the meeting and any material interest in such business of such stockholder and the beneficial owner, if any, on whose behalf the proposal is made; and (c)as to the stockholder giving the notice and the beneficial owner, if any, on whose behalf the nomination or proposal is made (i)the name and address of such stockholder, as they appear on the Corporation’s books, and of such beneficial owner and (ii)the class and number of shares of the Corporation which are owned beneficially and of record by such stockholder and such beneficial owner. (3)Notwithstanding anything in the second sentence of paragraph (A)(2) of this Bylaw to the contrary, in the event that the number of directors to be elected to the Board of Directors of the Corporation is increased and there is no public announcement by the Corporation naming all of the nominees for director or specifying the size of the increased Board of Directors at least 70 days prior to the first anniversary of the date of the preceding year’s annual meeting, a stockholders notice required by this Bylaw shall also be considered timely, but only with respect to nominees for any new positions created by such increase, if it shall be delivered to the Secretary at the principal executive offices of the Corporation not later than the close of business on the tenth day following the day on which such public announcement is first made by the Corporation. (B)Special Meetings of Stockholders. Only such business shall be conducted at a special meeting of stockholders as shall be brought before the meeting pursuant to the Corporation’s notice of meeting. A stockholder’s nomination of one or more persons for election to the Board of Directors shall only be permitted to be made at a special meeting of stockholders if: (i) the Corporation’s notice of such meeting specified that directors are to be elected at such special meeting; (ii) such stockholder was a stockholder of record entitled to vote at the meeting at the time of giving of notice provided for in this Bylaw; and (iii) if such stockholder complies with the notice procedures set forth in this Bylaw.In the event the Corporation calls a special meeting of stockholders for the purpose of electing one or more directors to the Board of Directors, any such stockholder may nominate a person or persons (as the case may be), for election to such position(s) as specified in the Corporation’s notice of meeting, if the stockholder’s notice required by paragraph (A)(2) of this Bylaw shall be delivered to the Secretary at the principal executive offices of the Corporation not earlier than the close of business on the 90th day prior to such special meeting and not later than the close of business on the later of the 60th day prior to such special meeting or the 10th day following the day on which public announcement is first made of the date of the special meeting and of the nominees proposed by the Board of Directors to be elected at such meeting. In no event shall the public announcement of an adjournment of a special meeting commence a new time period for the giving of a stockholder’s notice as described above. 3 (C)General. (1)Only such persons who are nominated in accordance with the procedures set forth in this Bylaw shall be eligible to serve as directors.Except as otherwise provided by law, the Certificate of Incorporation or these Bylaws, the chairman of the meeting shall have the power and authority to determine the procedures of a meeting of stockholders, including, without limitation, the authority to determine whether a nomination or any other business proposed to be brought before the meeting was made or proposed, as the case may be, in accordance with the procedures set forth in this Bylaw and, if any proposed nomination or business is not in compliance with this Bylaw, to declare that such defective proposal or nomination shall be disregarded. (2)For purposes of this Bylaw, “public announcement” shall mean disclosure in a press release reported by the Dow Jones News Service, Associated Press or comparable national news service or in a document publicly filed by the Corporation with the Securities and Exchange Commission pursuant to Section 13, 14 or 15(d) of the Exchange Act. (3)Notwithstanding the foregoing provisions of this Bylaw, a stockholder shall also comply with all applicable requirements of the Exchange Act and the rules and regulations thereunder with respect to the matters set forth in this Bylaw. Nothing in this Bylaw shall be deemed to affect any rights (i) of stockholders to request inclusion of proposals in the Corporation’s proxy statement pursuant to Rule 14a-8 under the Exchange Act or (ii) of the holders of any series of preferred stock, if any, to elect directors under certain circumstances. ARTICLE III DIRECTORS Section1.Powers.Except as otherwise required by law or provided by the Certificate of Incorporation, the business and affairs of the Corporation shall be managed by or under the direction of the Board of Directors. Section2.Number and Election of Directors. (A)The exact number of directors shall be fixed from time to time by a resolution adopted by a majority of the directors, or by resolution of the stockholders, by the vote of the holders of 66 2/3% of the outstanding voting stock of the Corporation, at any annual or special meeting of stockholders, provided that notice of such proposed amendment, modification, repeal or adoption is given in the notice of the annual or special meeting; provided, however, that such resolution would not conflict with the Certificate of Incorporation. (B)In an uncontested election of directors, each director of the Corporation shall be elected by a majority of the votes cast by the shares present in person or represented by proxy at the annual or special meeting and entitled to vote on the election of directors (a “majority vote”); provided, however, that, in a contested election, the directors shall be elected by a plurality of the votes cast by the shares present in person or represented by proxy at the annual or special meeting and entitled to vote on the election of directors. For purposes of this Section 2, (1)an “uncontested election” is an election in which the number of nominees for director is not greater than the number of directors to be elected, (2)a “contested election” is an election in which the number of nominees for director nominated by (a)the Board of Directors or (b)any stockholder or (c)a combination of the Board of Directors and any stockholder, exceeds the number of directors to be elected, and (3)a “majority of the votes cast” means that the number of votes “for” a nominee for director must exceed fifty percent (50%) of the votes cast. Votes “against” a nominee for director will count as votes cast, but “abstentions” will not count as votes cast. Prior to the meeting, the Board of Directors shall determine whether an election constitutes a contested election, and such determination shall remain effective from the date of such determination regardless of any change in the number of nominees for director or the number of directors to be elected. 4 (C)In order for any incumbent director to become a nominee for further service on the Board of Directors, such person must submit an irrevocable letter of resignation to the Board of Directors, which offer of resignation shall become effective (1)upon that incumbent director not receiving a majority vote in an uncontested election, and (2)upon acceptance of the offer of resignation by the Board of Directors as set forth in this Section 2. Within sixty (60)days following certification of the stockholder vote, the
